    Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 1 of 9                             PageID #: 49




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

WADE BRAYMAN,                                      )
                                                   )
                 Plaintiff                         )
                                                   )
        v.                                         )        1:20-cv-00169-JAW
                                                   )
MAJOR RAYMOND PORTER,                              )
et al.,                                            )
                                                   )
                 Defendants                        )


                      RECOMMENDED DECISION AFTER REVIEW
                           OF PLAINTIFF’S COMPLAINT

        Plaintiff, a pretrial detainee at the Somerset County Jail, filed a complaint in which

he alleged he received inadequate medical care at the jail. (Complaint, ECF No. 1.)1

Plaintiff has named as defendants three employees of the offices of the sheriffs of Waldo

County and Somerset County, and one medical provider.

        Because Plaintiff is “a prisoner seek[ing] redress from a governmental entity or

officer or employee of a governmental entity,” Plaintiff’s complaint is subject to a review

“before docketing, if feasible or … as soon as practicable after docketing.” 28 U.S.C. §


1
  In his complaint, Plaintiff asks that the defendants pay his bail so that he can be released before trial.
(Complaint at 3.) If Plaintiff’s sole challenge was to the amount or conditions of his bail as part of an
attempt to be released before trial, this Court would likely be required to abstain from exercising jurisdiction
over his case because Plaintiff can challenge his bail terms in the state court proceeding. See Bettencourt
v. Bd. of Registration in Med. of Commonwealth of Mass., 904 F.2d 772, 777 (1st Cir. 1990) (discussing
the elements of the abstention doctrine described in Younger v. Harris, 401 U.S. 37 (1971)); Enwonwu v.
Mass. Superior Court, Fall River, No. 1:12-cv-10703, 2012 WL 1802056, at *3 n. 7 (D. Mass. May 16,
2012) (“Courts have consistently applied the Younger doctrine to dismiss habeas claims by pretrial
detainees based on excessive bail, claims of actual innocence, or due process violations, absent bad faith,
harassment, or [other] extraordinary circumstances”). Plaintiff’s filings, however, appear to include a
request for an injunction against continued violations or damages for past violations.
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 2 of 9                PageID #: 50




1915A(a). In addition, Plaintiff filed an application to proceed in forma pauperis (ECF No.

4), which application the Court granted. (ECF No. 6.) In accordance with the in forma

pauperis statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. §

1915(e)(2).

       After a review of Plaintiff’s complaint in accordance with 28 U.S.C. §§ 1915 and

1915A, I recommend the Court dismiss two of the named defendants but permit Plaintiff

to proceed against the remaining defendants.

                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       Plaintiff’s complaint is also subject to screening under the Prison Litigation Reform

Act because Plaintiff currently is incarcerated and seeks redress from governmental entities

and officers. See 28 U.S.C. § 1915A(a), (c). The § 1915A screening requires courts to

“identify cognizable claims or dismiss the complaint, or any portion of the complaint, if

the complaint (1) is frivolous, malicious, or fails to state a claim …; or (2) seeks monetary

relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

                                             2
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 3 of 9                   PageID #: 51




benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question

... in assessing plausibility is not whether the complaint makes any particular factual

allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed in toto

to render plaintiffs’ entitlement to relief plausible.’” Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly, 550 U.S. at 569 n. 14).

        Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the

relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013).

See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal

standard applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are

not required to plead basic facts sufficient to state a claim”).

                                  FACTUAL BACKGROUND

       Plaintiff sought medical care for several issues in July and August 2019, including

diet issues, shoulder injuries, and prostate problems. (Memorandum ¶¶ 1–8, ECF No. 1-

1.) Plaintiff claims he was denied access to a doctor for two months and that his test results

were withheld. (Id. ¶ 8.) According to Plaintiff, In September 2019, his attorney arranged

for him to be transferred to Knox County Jail, which Defendant Porter managed. (Id. ¶



                                               3
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 4 of 9                 PageID #: 52




10.) At Knox County Jail, Plaintiff continued to have difficulties related to his special diet

requests, and Plaintiff was transferred back to Somerset County Jail. (Id. ¶¶ 11–12.)

       In October 2019, Plaintiff was assaulted by two other inmates; Plaintiff reports he

suffered broken teeth, black eyes, and cuts and swelling to his face, head, and body. (Id. ¶

13.) Plaintiff perceived some hearing loss after the assault, was given ear drops, and in an

attempt to flush out his ear, a nurse unintentionally punctured Plaintiff’s eardrum in

January 2020. (Id. ¶¶ 18–19.) Plaintiff also suffered pain, swelling, and abscesses from

his broken teeth and was promised a dental appointment. (Id. ¶ 20.) Through February

2020, Plaintiff had difficulty obtaining pain relief from the commissary, and he

encountered delays in receiving antibiotics, Tylenol, and salt packets for his teeth. (Id. ¶¶

21–23.) As of the filing of his Complaint in May 2020, Plaintiff had yet to see a dentist or

a hearing specialist. (Id. at 23.)

                                        DISCUSSION

       The Eighth Amendment, which prohibits cruel and usual punishments, governs

prisoners’ medical needs after conviction, and the Due Process Clause of the Fourteenth

Amendment imposes similar obligations while prisoners are in pre-trial custody. See City

of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 243 (1983). “Prison officials have

a duty to provide humane conditions of confinement; prison officials must ensure that

inmates receive adequate food, clothing, shelter, and medical care, and must take

reasonable measures to guarantee the safety of the inmates.” Giroux v. Somerset Cnty., 178

F.3d 28, 31 (1st Cir. 1999) (citations and quotation marks omitted).



                                              4
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 5 of 9                  PageID #: 53




       To establish constitutional liability, a plaintiff must demonstrate both that he was

“incarcerated under conditions posing a substantial risk of serious harm,” and that the

defendant “acted, or failed to act, with ‘deliberate indifference to inmate health or safety.’”

Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834). In other words, a plaintiff must satisfy

both an objective standard (substantial risk of serious harm) and a subjective standard

(deliberate indifference) in order to prove a constitutional claim of deliberate indifference.

Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir. 2014) (en banc). “[A] prison official may be

held liable under the Eighth Amendment for denying humane conditions of confinement

only if he knows that inmates face a substantial risk of serious harm and disregards that

risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847.

       The objective standard evaluates the seriousness of the risk of harm to health. There

must be “a sufficiently substantial ‘risk of serious damage to [the inmate’s] future health.’”

Farmer, 511 U.S. at 843 (quoting Helling v. McKinney, 509 U.S. 25, 35 (1993)). A medical

need is “serious” if it has been diagnosed by a physician as mandating treatment or is so

obvious that even a lay person would recognize a need for medical intervention. Leavitt,

645 F.3d at 497; Gaudreault v. Mun. of Salem, 923 F.2d 203, 208 (1st Cir. 1990), cert.

denied, 500 U.S. 956 (1991)). The subjective standard concerns the culpability of the

defendant. A plaintiff must present evidence that the defendant possessed a culpable state

of mind amounting to “deliberate indifference to an inmate’s health or safety.” Farmer,

511 U.S. at 834 (internal quotation marks omitted). Deliberate indifference is akin to

criminal recklessness, “requiring actual knowledge of impending harm, easily

preventable.” Feeney v. Corr. Med. Servs., 464 F.3d at 162 (quoting Watson v. Caton, 984

                                              5
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 6 of 9               PageID #: 54




F.2d 537, 540 (1st Cir. 1993)). The focus of the deliberate indifference analysis “is on

what the jailers knew and what they did in response.” Burrell v. Hampshire Cnty., 307

F.3d 1, 8 (1st Cir. 2002).

       Plaintiff’s alleged tooth damage and hearing difficulty following the October 2019

assault could reasonably be considered objectively serious. Plaintiff cites two incidents in

which he could have sustained hearing damage that has not yet cleared and for which he

has not yet received treatment. In addition, he has not received dental care despite

sustaining broken teeth and being told that he would receive treatment. He also alleges

that he encountered significant delays in receiving even modest pain relief and antibiotics.

Defendant Ellis is alleged to be the primary medical provider during the relevant time

periods, (Memorandum ¶ 18, 23), and given the various medical requests and complaints,

a fact finder could plausibly conclude that Defendant Ellis knew of Plaintiff’s difficulties

for months and did not secure treatment for him even after acknowledging that it was

necessary. Plaintiff, therefore, has asserted a plausible deliberate indifference claim

against Defendant Ellis.

       Plaintiff has also asserted a plausible deliberate indifference claim against

Defendant Maguire. Defendant Maguire was allegedly aware of Plaintiff’s difficulties in

receiving sufficient medical attention for his prostate, hearing, and dental needs because

Plaintiff filed several grievances about the issues between January and April 2020, which

Defendant Maguire, a member of the Somerset County’s office employed at the jail,

processed and denied. (Id. ¶¶ 19, 27.) Although Defendant Maguire apparently relied on

the fact that Plaintiff had received some medical attention, based on the allegations in the

                                             6
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 7 of 9                   PageID #: 55




complaint, one could plausibly conclude that even an untrained individual would have

found the treatment clearly inadequate. See Torraco v. Maloney, 923 F.2d 231, 234 (1st

Cir. 1991) (“Although this court has hesitated to find deliberate indifference to a serious

need where the dispute concerns not the absence of help, but the choice of a certain course

of treatment, deliberate indifference may be found where the attention received is so clearly

inadequate as to amount to a refusal to provide essential care”) (quotation marks and

citations omitted).

       Plaintiff, however, has not stated a deliberate indifference claim against Defendant

Crafts or Defendant Porter. Plaintiff has not alleged that either of them had any subjective

knowledge of or were involved in the Plaintiff’s medical treatment. Furthermore, to the

extent Plaintiff attempts to assert a non-medical claim against Defendant Crafts and

Defendant Porter, as explained below, Plaintiff also failed to state an actionable claim.

       The only relevant allegation against Defendant Crafts is that he failed to assist

Plaintiff’s efforts to contact his attorney and his wife, who acted as his client representative,

regarding the decision of whether to testify against Plaintiff’s assailants. (Memorandum ¶

15.) Plaintiff has not asserted a plausible claim that Defendant Crafts interfered with his

First Amendment right of access to the courts, see Riva v. Brasseur, No. 15-2554, 2016

WL 9650983, at *1 (1st Cir. Sept. 12, 2016) (“The right of access to the courts, in the

context of prisoners, is addressed only to a prisoner's right to attack his conviction and his

right to challenge the conditions of his confinement”), and because the issue Plaintiff

wished to discuss with his counsel and representative related to criminal prosecution

against the assailants and had no connection to the pending criminal charges against

                                               7
    Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 8 of 9                          PageID #: 56




Petitioner, his Sixth Amendment right to counsel was not implicated. See Pasdon v. City

of Peabody, 417 F.3d 225, 228 (1st Cir. 2005) (plaintiff has “no cause of action under 42

U.S.C. § 1983” because claims based on right to counsel requires showing of prejudice

related to being “subjected to a criminal trial”).

        Plaintiff alleges that Defendant Porter arranged to have Plaintiff transferred to Knox

County Jail to interfere with Plaintiff’s efforts to expose unconstitutional actions at

Somerset County Jail. (Memorandum ¶ 10.) To the extent Plaintiff suggests that his

transfer and the assault were part of a plan to stop Plaintiff from asserting his rights, (id. ¶

14), Plaintiff’s suspicions are “based wholly on conjecture and speculation”, Riva, 2016

WL 9650983 at *1, and do not contain sufficient factual content to push the claim “across

the line from conceivable to plausible,” as is required in order to survive dismissal.

Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).2




2
  Plaintiff’s other allegations are not actionable in this case because they either involve individuals other
than the named defendants, or because they fail to state an actionable claim. For example, Plaintiff alleges
that some corrections officers did not always include labels with his medications and meals, which reduced
Plaintiff’s confidence that the meal or medication contained what it was supposed to contain. (See e.g.,
Memorandum at ¶¶ 1, 9). While Plaintiff’s allegations of serious allergies could create an entitlement to
special meals, and while a prisoner has a right under both RLUIPA (42 U.S.C. § 2000cc-1) and the Free
Exercise Clause of the Constitution to receive a diet that conforms to dietary restrictions imposed by a
sincerely held religious belief system, subject only to limited exceptions, LeBaron v. Spencer, 527 F. App’x
25, 31 (1st Cir. 2013) (per curiam), Plaintiff does not provide any authority to support his contention that
he had a constitutional entitlement to the labels in addition to the employees’ assurances.

Some of Plaintiff’s allegations also relate to claims he presents more directly in another case; those claims
and issues will be addressed in a review of the complaint in that case (1:20-cv-00170-JAW).
                                                     8
 Case 1:20-cv-00169-JAW Document 9 Filed 07/07/20 Page 9 of 9                    PageID #: 57




                                          CONCLUSION

         Based on the foregoing analysis, after a review of Plaintiff’s complaint in

accordance with 28 U.S.C. §§ 1915 and 1915A, I recommend the Court dismiss Plaintiff’s

claims against Defendants Porter and Crafts, but that the Court permit Plaintiff to proceed

against Defendants Ellis and Maguire on his deliberate indifference medical treatment

claim.

                                            NOTICE

                A party may file objections to those specified portions of a magistrate
         judge’s report or proposed findings or recommended decisions entered
         pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
         court is sought, together with a supporting memorandum, within fourteen
         (14) days of being served with a copy thereof.

                Failure to file a timely objection shall constitute a waiver of the right
         to de novo review by the district court and to appeal the district court’s order.

                                                     /s/ John C. Nivison
                                                     U.S. Magistrate Judge

Dated this 7th day of July, 2020.




                                                9
